DETAILED ACTION
This office action is in response to Remarks and Amendments filed September 24, 2021 in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013022 filed March 29, 2017 and to foreign application JP2016-073611 filed March 31, 2016.   Claims 1 and 11 have been amended. Claim 5 has been cancelled without prejudice. Claims 1-4 and 6-16 are pending and currently being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the Remarks and Amendments filed September 24, 2021, which have been fully considered and are found persuasive, therefore the rejections of claims 1-4 and 6-16 under 35 USC § 103 have been withdrawn. New rejections under 35 USC § 102 and 35 USC § 103 have been made. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (JP2012-207063A – machine translation).
Inoue et al. teach a composite polymer composition comprising a slightly soluble polysaccharide substance, an ionic liquid which is liquid at room temperature (25°C) to 100°C and can dissolve the slightly soluble polysaccharide substance, and a dye, wherein the composite polymer composition is 
In regards to claims 2-4, Inoue et al. teach the ionic liquid, 1-butyl-3-methylimidazolium chloride, wherein R12 is butyl, R1 is methyl, n11 is 0 in the structure of general formula of 1a (instant claim 3), and X- is a chloride (a halide ion) [0058-0059].
In regards to claims 8-16, Inoue et al. teach mixing the ionic liquid, the cellulose fibers, and a dye to form a composite polymer composition and then the composite polymer composition and the resin are extruded together (i.e., kneading) and then molded to form parts and housings for electronic / electrical equipment, home appliances, and automobiles [Figure 1; 0002, 0058-0061, 0066].
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (JP2012-207063A – machine translation) in view of Noishiki et al. (JP2016017096 A – machine translation).
The rejection of Claim 1 is adequately set forth in Paragraph 5 above and is incorporated herein by reference.
Inoue et al. do not disclose the cellulose is a rod-like fiber and that cellulose aggregates have an area less than 20,000 µm. 
Noishiki et al. disclose a method of producing a fiber-containing resin composition comprising a step of heating and mixing a cellulose fiber (A), a resin (B), and a quaternary ammonium salt (C) wherein the quaternary ammonium salt (C) used is one comprising a hydrocarbon group with 13 or more carbon 
In regards to claims 6-7, Noishiki et al. disclose an average fiber width of the fine cellulose fibers of 2 to 15,000 nm (i.e., 0.002 to 15 µm) and more preferably 20 to 12,000 nm (i.e., 0.02 to 12 µm) [0010] and an average fiber length of 0.01 to 3.0 mm (i.e., 10 to 3000 µm), and more preferably 0.1 to 0.7 mm (i.e., 100 to 700 µm) [0012].  Since the examples Inoue et al. and Noishiki et al. use cellulose fibers and the cellulose fibers are dispersed well in the resin compositions due to the addition of quaternary ammonium salts or ionic liquids which would yield small or few aggregates, one of ordinary skill in the art would have a reasonable expectation of success to meeting the limitation of cellulose aggregates with an area of less than 20,000 µm2.
                                                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD GRINSTED/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763